     Case 2:21-cv-00390-RFB-NJK Document 3 Filed 03/11/21 Page 1 of 4



1
2
3                                UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5     IVAN SANDERSON,                                            Case No. 2:21-cv-00390-RFB-NJK
6                                               Plaintiff                      ORDER
7            v.
8     THE STATE OF NEVADA ex rel.
      NEVADA DEPARTMENT OF
9     CORRECTIONS, et al.,
10                                           Defendants
11
12   I.     DISCUSSION

13          On March 8, 2021, Plaintiff, an inmate in the custody of the Nevada Department of

14   Corrections (“NDOC”), submitted a complaint. Docket No. 1-1. Plaintiff has not submitted an

15   application to proceed in forma pauperis or paid the full $402 filing fee in this matter.

16          Complaint

17          The Court notes that Plaintiff did not sign the complaint at Docket No. 1-1. Under Rule

18   11 of the Federal Rules of Civil Procedure, a plaintiff who is not represented by counsel is required

19   to sign his complaint. Fed. R. Civ. P. 11(a). Because Plaintiff did not sign the complaint, the

20   Court cannot consider it.

21          As such, the Court grants Plaintiff a one-time extension to submit a signed amended

22   complaint to the Court on or before May 10, 2021. If Plaintiff chooses to file an amended

23   complaint, he is advised that an amended complaint supersedes (replaces) the original complaint

24   and, thus, the amended complaint must be complete in itself. See Hal Roach Studios, Inc. v.

25   Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989). Therefore, a mere signature

26   page will not be sufficient. Plaintiff should file the signed amended complaint on this Court’s

27   approved prisoner civil rights form, and it must be entitled “First Amended Complaint.”

28   ....
     Case 2:21-cv-00390-RFB-NJK Document 3 Filed 03/11/21 Page 2 of 4



1
            Application to Proceed in Forma Pauperis
2
3           Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin a civil

4    action in this Court may apply to proceed in forma pauperis in order to file the civil action without
5
     prepaying the full $402 filing fee. To apply for in forma pauperis status, the inmate must submit
6
     all three of the following documents to the Court:
7
8           (1) a completed Application to Proceed in Forma Pauperis for Inmate, this Court’s
9           approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),
10          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
11          (i.e. page 4 of this Court’s approved form), and
12          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
13          six-month period.
14          The Court will grant Plaintiff a one-time extension to file a fully complete application to
15   proceed in forma pauperis containing all three of the required documents, or in the alternative, pay
16   the full $402 filing fee for this action on or before May 10, 2021. Absent unusual circumstances,
17   the Court will not grant any further extensions of time. If Plaintiff does not file a fully complete
18   application to proceed in forma pauperis with all three required documents or pay the full $402
19   filing fee on or before May 10, 2021, this case will be subject to dismissal without prejudice for
20   Plaintiff to file a new case with the Court when Plaintiff has all three of the documents needed to
21   file a fully complete application to proceed in forma pauperis or pays the full $402 filing fee.
22          A dismissal without prejudice means Plaintiff does not give up the right to refile the case
23   with the Court, under a new case number, when Plaintiff has all three documents needed to submit
24   with an application to proceed in forma pauperis. Alternatively, Plaintiff may choose not to file
25   an application to proceed in forma pauperis and instead pay the full filing fee of $402 on or before
26   May 10, 2021 to proceed with this case.
27   ....
28   ....



                                                     -2-
     Case 2:21-cv-00390-RFB-NJK Document 3 Filed 03/11/21 Page 3 of 4



1    II.    CONCLUSION
2           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send to
3    Plaintiff the approved form for filing a § 1983 complaint, instructions for the same, and a copy of
4    his original complaint at Docket No. 1-1. If Plaintiff files a signed amended complaint, he should
5    use the Court's approved form and he must write the words “First Amended” above the words
6    “Civil Rights Complaint” in the caption.
7           IT IS FURTHER ORDERD that, if Plaintiff chooses to file a signed amended complaint,
8    Plaintiff will file the signed amended complaint with this Court on or before May 10, 2021.
9           IT IS FURTHER ORDERED that, if Plaintiff does not file a signed amended complaint on
10   or before May 10, 2021, this case will be subject to dismissal without prejudice for Plaintiff to
11   refile the case with the Court, under a new case number, when Plaintiff is able to file a signed
12   amended complaint.
13          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the approved
14   form application to proceed in forma pauperis by an inmate, as well as the document entitled
15   information and instructions for filing an in forma pauperis application.
16          IT IS FURTHER ORDERED that, on or before May 10, 2021, Plaintiff will either pay the
17   full $402 filing fee for a civil action (which includes the $350 filing fee and the $52 administrative
18   fee) or file with the Court:
19          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s
20          approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page
21          3),
22          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
23          (i.e. page 4 of this Court’s approved form), and
24          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
25          six-month period.
26          IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to
27   proceed in forma pauperis with all three documents or pay the full $402 filing fee for a civil action
28   on or before May 10, 2021, this case will be subject to dismissal without prejudice for Plaintiff to



                                                     -3-
     Case 2:21-cv-00390-RFB-NJK Document 3 Filed 03/11/21 Page 4 of 4



1    refile the case with the Court, under a new case number, when Plaintiff has all three documents
2    needed to file a complete application to proceed in forma pauperis or pays the full $402 filing fee.
3           IT IS SO ORDERED.
4           DATED: March 11, 2021.
5
6                                                  NANCY J. KOPPE
                                                   UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -4-
